Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment or Communication on 03/15/2021 with claim 1-20 are pending in the Application   
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed STRUCTURE having the limitations:
--“a first fin and a second fin extending from the substrate;
an isolation feature disposed on the substrate between the first fin and the second fin;
a first epitaxial layer disposed on the first fin and the second fin;
spacers disposed along sidewalls of the first epitaxial layer;
a second epitaxial layer disposed on the first epitaxial layer and spanning over the first fin and the second fin; and
a third epitaxial layer disposed on the second epitaxial layer and spanning over the first fin and the second fin,
wherein the second epitaxial layer extends above the spacers at an angle between about 65° and about 80°. “--


II/ Group II: Claims 10-16:
 None of the references of record teaches or suggests the claimed STRUCTURE 
having the limitations:
--“a first fin and a second fin extending from the substrate, the first fin comprising a first channel region and a first source/drain region, the second fin comprising a second channel region and a second source/drain region;
an isolation feature disposed on the substrate between the first fin and the second fin;
a first epitaxial layer disposed on the first source/drain region and the second source/drain region;
spacers disposed along sidewalls of the first epitaxial layer;
a second epitaxial layer disposed on the first epitaxial layer and spanning over the first source/drain region and the second source/drain region;
a third epitaxial layer disposed on the second epitaxial layer and spanning over the first source/drain region and the second source/drain region; and
a gate structure that wraps over the first channel region and the second channel region,
wherein the second epitaxial layer extends above the spacers at an angle between about 65° and about 80°. “--.
In combination with all other limitations as recited in claim 10.
III/ Group III: Claims 17-20
 None of the references of record teaches or suggests the claimed STRUCTURE
having the limitations:
--“an isolation feature disposed between the first fin and the second fin;

spacers disposed along sidewalls of the first epitaxial layer;
a second epitaxial layer disposed on the first epitaxial layer and spanning over the first fin and the second fin; and
a third epitaxial layer disposed on the second epitaxial layer and spanning over the first fin and the second fin, wherein the spacers merge over the isolation feature to form a slit,
 wherein the second epitaxial layer extends above the spacers at an angle between about 65° and about 80°.
In combination with all other limitations as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Chiou et al. (US 2018/0175046) discloses a Source and Drain Formation Technique for Fin-Like Field Effect Transistor

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

       /Thinh T Nguyen/
     
       Primary Examiner

         Art unit 2897